Citation Nr: 0306517	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-04 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial increased rating for status 
post spinal fusion at L4-L5, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an initial compensable rating for thoracic 
spine arthritis.

3.  Entitlement to an initial compensable rating for a right 
wrist ganglion cyst.

(The issue of entitlement to service connection for neck 
disability will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from June 1991 to March 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the course of the appeal, the 
veteran's claims file was transferred to the RO in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The veteran's spinal fusion at L4-L5 has not been 
manifested by moderate limitation of motion, intervertebral 
disc syndrome, ankylosis, or lumbosacral sprain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  

2.  Arthritis of the thoracic spine has not been manifested 
by moderate limitation of motion of the dorsal spine.  

3.  The veteran's right wrist ganglion cyst has not exhibited 
limitation of motion with dorsiflexion less than 15 degrees, 
palmar flexion limited in line with forearm, or mild, 
incomplete paralysis of the ulnar nerve.

4.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected low back disorder at L4-L5, 
thoracic spine arthritis, or right wrist ganglion cyst, so as 
to render impractical the application of the regular 
schedular standards.





CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for spinal fusion at L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

2.  The schedular criteria for an initial compensable rating 
for thoracic spine arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5291 (2002).

3.  The schedular criteria for an initial compensable rating 
for a right wrist ganglion cyst have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5020, 8516 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were in November 1997 and remain 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 1998 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 1998 statement of the case and a 
supplemental statement of the case issued in October 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In the October 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with VA examinations in December 1997 
and September 2002.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private medical 
reports; and VA examination reports dated in December 1997 
and September 2002.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  L4-L5 Spinal Fusion

In March 1998, the veteran was assigned a 10 percent 
disability rating for his spinal fusion at L4-L5.  He now 
contends that his low back disability is more disabling than 
currently evaluated and has appealed for an increased rating.  

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), 
for limitation of motion of the lumbar spine.  Diagnostic 
Code 5292 provides a 10 percent evaluation for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation is warranted for moderate limitation of motion, 
and a 30 percent evaluation is assigned for severe limitation 
of motion.  See 38 C.F.R. § 4.71a (2002).

Words such as "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

The veteran's service medical records reflect that he injured 
his back playing football in August 1987, resulting in 
fractured L4-L5 vertebra.  He later underwent a fusion of L4-
L5.  Since that time, he has complained of chronic low back 
pain that has recently worsened. 

In a September 1990 VA treatment report, the veteran was 
reportedly neurologically intact.  In November 1997, he 
complained of progressive low back pain but denied 
radiculopathy or spasms.  At a December 1997 VA examination, 
the veteran reported intermittent back pain at a 5-6 level on 
a scale of 1-10.  He indicated that he had pain when driving 
more than one half hour, walking more than 15 minutes, or 
lying down to sleep.  Upon examination, range of motion 
testing revealed forward flexion to 90 degrees, backward 
extension to 25 degrees, right and left lateral bending to 30 
degrees, and right and left rotation to 35 degrees, all with 
stated pain.  The veteran exhibited +5/5 strength in lower 
extremities bilaterally.  He denied loss of bowel or bladder 
control and stated that he did not have any radiating pain 
into his legs.  An X-ray showed normal lumbar curvature with 
slight narrowing interspace between L4-L5 and L5-S1.  The 
veteran was diagnosed with a history of spondylosis, L4-L5, 
status post fusion.  

In an August 1998 statement, the veteran asserted that he 
could not drive, walk, run, sleep, ride a bike, play with his 
2 children, or play any sport due to the great amount of pain 
his low back disorder had caused.

Treatment reports from the University of Michigan Hospitals 
and Health Centers dated July 1998 to January 2002 reflect 
that the veteran had continual complaints of low back pain.  
He also reported that his low back pain radiated into his 
thoracic and cervical spine and paraspinous muscles.  Range 
of motion testing revealed forward flexion to 90 degrees with 
reproduction of pain.  Extension was limited to 10 degrees 
and side-to-side flexion was 20 degrees.  He denied any pain 
radiating to his legs or any bowel or bladder difficulties.  
He also denied numbness, tingling, or loss of function of his 
extremities.  X-rays were negative with only mild disc space 
narrowing.  A September 1998 report noted that the veteran's 
lumbosacral spine exhibited 100 percent of normal expected 
forward flexion and extension, 75 percent of normal expected 
left lateral bending, and 50 percent of normal expected right 
lateral bending.  In February 2000, it was noted that the 
veteran's low back disorder had a "lack of neurological 
deficits."  In January 2002, the veteran's low back range of 
motion was noted as being "excellent."  No paraspinous 
muscle spasms were observed and he had no sciatic notch 
tenderness.  The examiner did not see any motion in the 
veteran's flexion-extension films, and his myelogram and CT 
scan were essentially within normal limits.  

At his September 2002 VA examination, the veteran complained 
of chronic low back pain.  He asserted that his back would 
"go out" on him every 3-4 months.  Upon examination, the 
veteran showed no objective evidence of pain or spasm and the 
musculature of his back was notably well-developed.  Range of 
motion showed 90 degrees of forward flexion with a steady 
pain in his lower back, 25 degrees of side to side flexion 
left to right with no change in pain, and 35 degrees of 
rotation which caused pain between his shoulders.  No 
radiculopathy or neurological involvement was observed.  The 
veteran was diagnosed with lumbar strain and spinal fusion at 
L4-L5.  

Applying the above criteria to the facts in this case, the 
Board finds that an evaluation in excess of 10 percent for 
the veteran's low back disorder at L4-L5 is not warranted at 
this time.  The evidence of record has not demonstrated that 
the veteran's low back range of motion has been moderately 
limited.  In particular, November 1997 treatment records 
showed that forward flexion was to 90 degrees, backward 
extension to 25 degrees, lateral bending to 30 degrees and 
bilateral rotation to 35 degrees.  While the September 1998 
treatment report noted that the veteran had 75 percent of 
normal expected left lateral bending and 50 percent of normal 
right lateral bending, his forward flexion and extension was 
100 percent of what was normally expected.  In addition, the 
veteran's low back range of motion was characterized as 
"excellent" in January 2002, and at the veteran's most 
recent examination in September 2002, range of motion testing 
showed that the veteran's low back motion was no more than 
slightly limited.  As there is no evidence of moderate 
limitation of motion of the low back, a rating in excess of 
10 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Other diagnostic codes relating to low back disorders are 
Diagnostic Codes 5289 (ankylosis), Diagnostic Code 5293 
(intervertebral disc syndrome), and Diagnostic Code 5295 
(lumbosacral strain).  However, as the record contains no 
objective medical evidence of ankylosis, intervertebral disc 
syndrome, or lumbosacral strain, these diagnostic codes are 
not for application in the present case.  

The Board has also considered whether an increased evaluation 
is warranted under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 
Vet. App. at 204-05.  However, the record does not reveal 
objective evidence of additional functional impairment due to 
the factors set forth in those regulatory provisions beyond 
that contemplated by the currently assigned 10 percent 
evaluation.  

The preponderance of the evidence is thus against finding 
that a rating in excess of 10 percent is warranted for the 
veteran's low back disorder.  Moreover, there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning a rating 
higher than 10 percent at this time.  See 38 U.S.C.A. § 
5107(b) (West 2002).  

2.  Thoracic spine disorder

The veteran has been assigned a noncompensable evaluation for 
his thoracic spine arthritis.  He contends that his arthritis 
is more disabling than currently evaluated and he has 
appealed for an increased (compensable) rating.  

The veteran's thoracic spine arthritis is currently evaluated 
as noncompensable under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).  A noncompensable rating is 
assigned under Diagnostic Code 5291 for slight limitation of 
movement of the dorsal spine.  A 10 percent rating is 
warranted for moderate or severe limitation of motion of the 
dorsal spine.  See 38 C.F.R. § 4.71a (2002).  

In addition to Diagnostic Code 5291, arthritis, due to 
trauma, substantiated by X-ray findings is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  Degenerative arthritis, when established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

An October 1997 treatment report from the Carle Clinic 
Association indicated that the veteran's thoracic spine was 
within normal limits.  He exhibited a normal thoracic 
kyphosis, no bony abnormalities, and no skin changes.  In 
addition, no tenderness was noted on palpation of the 
thoracic posterior spinous process, paraspinal musculature, 
ribs, or intercostal regions.  Also, no tenderness was 
present on compression of the rib cage and no scapular 
winging was found.  The scapulo-humeral motion appeared 
normal and the veteran was diagnosed with thoracic spinal 
pain. 

At his December 1997 VA examination, the veteran complained 
of low back pain that had worsened and moved into his 
thoracic and cervical spines.  An X-ray revealed osseous 
structures that were well formed and normal thoracic 
curvature was seen.  Osteoarthritic changes also were found 
and the veteran was diagnosed with osteoarthritis of the 
thoracic spine.  

At his September 2002 VA examination, the veteran asserted 
that his low back disorder had caused a neck and thoracic 
spine condition.  Upon examination, he had a normal gait and 
the musculature of his back was notably well-developed.  
Range of motion of the thoracolumbar spine was 25 to 35 
degrees of forward flexion.  The pain at the baseline was 
intensified toward the end point of extension.

Applying the above criteria to the facts in this case, the 
Board finds that a compensable evaluation for the veteran's 
thoracic spine arthritis is not warranted as there is no 
evidence demonstrating more than slight, if any, limitation 
of motion of this segment of the spine.  

The September 2002 VA examination report indicated that range 
of motion of the thoracolumbar spine was 25 to 35 degrees of 
forward flexion, with no indication this was limited.  
Accordingly, a compensable evaluation under Diagnostic Code 
5291 is not warranted.  Moreover, the record does not 
indicate that the thoracic spine arthritis currently 
manifested may be considered a major joint as would warrant a 
compensable evaluation under Diagnostic Code 5003.  

The Board has also considered whether the veteran's thoracic 
spine disability warrants a compensable rating under 38 
C.F.R. §§ 4.40 and 4.45.  However, the record does not reveal 
objective evidence of functional impairment due to the 
factors set forth in those regulatory provisions.  

The preponderance of the evidence is thus against finding 
that the criteria for a compensable evaluation has been met.  
In addition, there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a compensable rating.  See 38 
U.S.C.A. § 5107(b) (West 2002).  

3.  Right wrist disorder

The veteran's right wrist ganglion cyst has been assigned a 
noncompensable evaluation.  He contends that his right wrist 
disability is more disabling than currently evaluated and has 
appealed for an increased rating.  

The veteran's right wrist disability has been rated by 
analogy to synovitis under Diagnostic Code 5020.  See 38 
C.F.R. § 4.20 (2002) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  Coordination of rating with 
impairment of function will be expected in all cases.  See 
also 38 C.F.R. § 4.21 (2002).  Synovitis under this code is 
in turn rated on limitation of motion of the affected parts, 
as arthritis, degenerative.  The general rating schedule for 
limitation of motion of the wrist is 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2002).  A 10 percent disability rating 
is warranted for limitation of motion of either the major or 
minor wrist with palmar flexion limited in line with the 
forearm or for dorsiflexion of less than 15 degrees.  This is 
the highest rating under this code.  Normal range of motion 
of the wrist is to 70 degrees dorsiflexion, to 80 degrees 
palmar flexion, to 45 degrees of ulnar deviation and to 20 
degrees radial deviation.  (There are provisions for higher 
ratings for wrist disability, but this requires ankylosis, a 
condition not present in this case.) 

At his December 1997 VA examination, the veteran complained 
that his right wrist ganglion cyst was painful to the touch.  
He also complained of bilateral wrist stiffness with popping 
and cracking on range of motion.  A physical examination 
revealed positive crepitation of both wrists and a full range 
of motion for his upper extremities, without pain.  The 
examiner found a ganglion cyst on the veteran's right wrist, 
ulnar side, measuring approximately 1 cm in diameter that was 
nontender to palpation.  An X-ray of the right wrist was 
"within normal limits."  

The September 2002 VA examination report noted that the 
veteran's right wrist ganglion cyst had not changed since 
1998.  The veteran stated that the cyst minimally affected 
his ability to work as a salesman.  He did, however, assert 
that wrist was painful when he worked at a computer.  He 
maintained that he did not take any medication for his wrist 
disorder.  Upon examination, the examiner commented that the 
ganglion cyst was very small and he had difficulty locating 
it for measurement.  Right wrist range of motion was 70 
degrees dorsiflexion, 80 degrees palmar flexion, 20 degrees 
of radial deviation, and 45 degrees ulnar deviation.  The was 
no evidence of pain with active range of motion.  

Applying the above criteria to the facts in this case, the 
Board finds that a compensable rating is not warranted for 
the veteran's right wrist ganglion cyst.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim, but it is clear that the 
criteria for a compensable rating has not been met. 

As indicated above, the veteran's right wrist ganglion cyst 
only minimally affected the veteran's ability to work, and 
did not limit the wrist range of motion to a compensable 
degree.  In fact, range of motion was within normal limits.  
As such, a compensable rating is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board has also considered 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 that provides a compensable rating for mild, 
incomplete paralysis of either the minor or major ulnar 
nerve.  While the record indicates that the ganglion cyst is 
located on the ulnar side of the veteran's wrist, the veteran 
has not complained of mild paralysis and the evidence has not 
demonstrated any paralysis.  As such, Diagnostic Code 8516 is 
not for application in the present case.  

Finally, the Board has considered whether the veteran's right 
wrist disability warrants a compensable rating under 38 
C.F.R. §§ 4.40 and 4.45.  However, the record does not reveal 
objective evidence of functional impairment due to the 
factors set forth in those regulatory provisions.  

The preponderance of the evidence is thus against finding 
that the criteria for a compensable evaluation has been met.  
In addition, there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a compensable rating.  See 38 
U.S.C.A. § 5107(b) (West 2002).  

C.  Extraschedular consideration

In reaching its decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321, regarding extra-schedular 
evaluations.  An extra-schedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  The veteran has not identified any factors which may 
be considered to be exceptional or unusual, and the Board has 
not noted any. 

The veteran has not indicated, nor has he presented evidence 
that his low back disability, thoracic spine arthritis, or 
right wrist ganglion cyst have resulted in marked 
interference with employment so as to render impracticable 
the application of the regular schedular standards.  While 
the veteran has asserted that his disabilities cause pain and 
some impairment, such impairment is contemplated in the 
disability ratings that have been assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected disabilities do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial increased rating in excess of 10 
percent for spinal fusion at L4-L5 is denied.

Entitlement to an initial compensable evaluation for thoracic 
spine arthritis is denied.

Entitlement to an initial compensable evaluation for a right 
wrist ganglion cyst is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

